Citation Nr: 1120862	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  08-24 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  The propriety of the reduction of the Veteran's disability rating for service-connected lumbosacral strain with degenerative joint and disc changes, from 40 percent to 20 percent from April 1, 2007 to June 23, 2009, to include whether the Veteran is entitled to a disability rating in excess of 40 percent for lumbosacral strain with degenerative joint and disc changes.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968, April 1969 to April 1975, August 1976 to August 1980 and October 1980 to August 1987.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board recognizes that a claim stemming from a rating reduction action is a claim for restoration of the prior rating and, typically, does not contemplate a claim for an increased rating.  Peyton v. Derwinski, 1 Vet. App. 292 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In this case, the Veteran submitted a claim for an increased disability rating in July 2006.  Following the Veteran's claim, the RO proposed to reduce disability rating of 40 percent to 20 percent.  In the January 2007 rating decision, the RO reduced the Veteran's disability rating to 20 percent, effective April 1, 2007.  The Board finds that the January 2007 rating decision which reduced the Veteran's disability rating was also a denial of his petition to have the rating increased.  As a result, the Veteran's appeal of that rating decision has brought before the Board the issue of the propriety of the reduction of the rating in addition to the Veteran's claim for entitlement to an increased disability rating for service-connected lumbosacral strain with degenerative joint and disc changes.

In addition, the Board notes that the January 2007 rating decision reduced the Veteran's disability rating for service-connected lumbosacral strain with degenerative joint and disc changes from 40 percent to 20 percent disabling, effective April 1, 2007.  However, in a subsequent August 2009 rating decision, the RO changed the disability rating of 20 percent to 40 percent disabling, effective June 23, 2009.  

The Board further notes that during the pendency of the Veteran's appeal, the United States Court of Appeals for Veterans Claims (Court) held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim for a total evaluation due to individual unemployability due to service-connected disabilities (TDIU) is part and parcel of an increased rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU rating when the issue is raised by an assertion or is reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  Accordingly, that issue has been added to the present appeal, as listed above.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In July 2010, the Veteran testified at a travel board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims folders.

The issue of entitlement to TDIU due to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 2006 rating decision, the RO proposed to reduce the Veteran's 40 percent disability rating for lumbosacral strain with degenerative joint and disc changes to 20 percent.

2.  Reduction of the Veteran's disability rating for lumbosacral strain with degenerative joint and disc changes from 40 percent to 20 percent was formally implemented, effective from April 1, 2007, to June 23, 2009, by a January 2007 rating decision.

3.  The reduction in the rating for lumbosacral strain with degenerative joint and disc changes from 40 to 20 percent, effective from April 1, 2007, to June 23, 2009, was not proper.

4.  The Veteran's service-connected lumbosacral strain with degenerative joint and disc changes is manifested by subjective complaints of severe back pain on a daily basis with stiffness, and objective evidence of lumbar flexion to no less than 30 degrees, extension to no less than 5 degrees, with evidence of pain on range of motion testing, and no objective evidence of fatigability, incoordination or weakness; there is MRI evidence of degenerative joint and disc disease; there is no objective evidence of unfavorable ankylosis of the entire thoracolumbar spine.  There is no objective evidence of incapacitating episodes requiring bed rest prescribed by a physician.


CONCLUSIONS OF LAW

1.  The criteria for the restoration of a 40 percent disability rating for service-connected lumbosacral strain with degenerative joint and disc changes from April 1, 2007, to June 23, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105, 4.71a, Diagnostic Code 5242 (2010).

2.  The criteria for a disability rating in excess of 40 percent for chronic lumbosacral strain with degenerative joint and disc changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA), which imposes a duty on VA to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the veteran and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  

Further, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the veteran with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran submitted his claim for an increased disability rating in July 2006.  He was sent a letter later that month which notified him that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical evidence demonstrating a worsening or increase in severity of the disability.  The July 2006 VA letter, as well as July 2008 and September 2008 VA letters, also notified him that a claimant could also provide, or ask VA to obtain, lay evidence, as well as medical evidence, demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notices also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  The letters also informed him of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection.  Dingess.  The July 2006 letter was issued prior to initial adjudication of the Veteran's claim in January 2007.  In view of this, the Board finds that VA's duty to notify has been fully satisfied with respect to this claim.  

Moreover, as will be discussed below, a rating reduction requires compliance with particular notification procedures under the law that require that specific notice be given to the appellant before the adjudication takes place.  See 38 C.F.R. § 3.105(e), (i).  Those procedures also require that the appellant be given an opportunity to respond to the proposed action to submit evidence relevant to the issue of the reduction and to request a predetermination hearing.  As explained in detail below, the RO complied with these notification procedures, and the Board finds that this compliance essentially meets the notification requirements.  

VA has secured or attempted to secure all relevant documentation to the extent possible.  The Veteran's service treatment records, VA and private medical treatment records and evaluations are of record, as well as a transcript of the Veteran's testimony at his personal hearing and the written contentions regarding the circumstances of his lumbosacral spine disability.

VA examinations with respect to the issue on appeal were obtained in July 2006, September 2008 and June 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the July 2006, September 2008 and June 2009 VA orthopedic examinations are adequate as they are predicated on a review of the claims files and all pertinent evidence of record, and provide complete rationales for the opinions stated and fully addresses the rating criteria that are relevant to rating the Veteran's lumbosacral spine disability.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  There remains no issue as to the substantial completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2010).  Any duty imposed on the VA, including the duty to assist and to provide notification, has been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

Propriety of the Reduction of the Disability Rating for Service-Connected Lumbosacral Strain from April 1, 2007 to June 23, 2009

Congress has provided that a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2002).  The Court has consistently held that when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2010); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R. § 3.105(e) (2010).

Furthermore, section 3.105(i) requires that the Veteran be informed that he or she may request a predetermination hearing provided that the request is received by VA within 30 days from the date of the notice of the proposed rating reduction.  The regulation provides that if a timely request for a predetermination hearing is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date; that the hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility; and that if a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  See 38 C.F.R. § 3.105(i)(1) (2010).

Following the predetermination procedures specified above, final action will be taken.  If the beneficiary failed without good cause to report for a scheduled predetermination hearing, the final action will be based solely upon the evidence of record.  If a predetermination hearing was conducted, the final action will be based on evidence and testimony adduced at the hearing as well as the other evidence of record including any additional evidence obtained following the hearing pursuant to necessary development.  See 38 C.F.R. § 3.105(i)(2) (2010).

Section 3.105 directs that unless otherwise provided by the subsection 3.105(i), final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See 38 C.F.R. § 3.105(e) (2010).

In this case, the Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105(e) when it took action in the January 2007 rating decision to reduce the rating for the Veteran's service-connected lumbosacral strain with degenerative joint and disc changes from 40 percent to 20 percent disabling.  

Initially, the Board notes that a December 2005 rating decision increased the rating for the Veteran's lumbosacral disability to 40 percent, effective from June 23, 2005.  The Veteran subsequently submitted a claim for an increased disability rating in July 2006, and in an October 2006 rating decision, the RO proposed a reduction of the Veteran's 40 percent disability rating for his lumbosacral spine disability to 20 percent.  The decision explained that a July 2006 VA examination report showed range of motion findings that did not support a 40 percent disability rating.

A letter was sent to the Veteran in October 2006 which notified him of the proposed reduction.  The letter also informed the Veteran that he had 60 days to submit evidence showing that his current disability rating should not be reduced.  He was further advised that he could request a personal hearing to present evidence or argument on the issue.  Although the letter did not advise the Veteran that he had 30 days to request a hearing, the Veteran did not request such hearing at any time during the 60 day period and thus there was no prejudice to him on this count.  Moreover, the benefit payments continued at the previously established level pending a final determination concerning the proposed action.  A final rating action was taken in January 2007, and the 40 percent disability rating was reduced to a 20 percent rating, effective on the last day of the month in which a 60-day period from the date of notice to the Veteran of the final rating action expired.  In particular, a letter was sent to the Veteran on January 18, 2007, which informed him of the decision to reduce his benefits.  A copy of the January 2007 rating decision was also enclosed.  The effective date of the reduction was April 1, 2007.  

Based on the foregoing, the Board finds that the RO complied with the procedural requirements of section 3.105 regarding the reduction of the rating in question.  Thus, the remaining issue in this case is whether the reduction in the evaluation for service-connected lumbosacral strain with degenerative joint and disc changes from 40 percent to 20 percent was justified by the evidence.  

Where a disability rating has been continued for at least 5 years at the same level, under 38 C.F.R. § 3.344, if there have occurred changes in essential medical findings or diagnosis, that case is to be reviewed and adjudicated so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

As the Veteran's 40 percent disability rating had been in effect for less than five years, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply.  Instead, a single reexamination disclosing improvement in the disability is sufficient to warrant reduction in a rating.  See 38 C.F.R. § 3.344(c).

In determining the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993); 38 C.F.R. § 4.3 (2010).  

At the time of the reduction to a 20 percent evaluation, the Veteran's service-connected disability was rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Under the General Rating Formula for Diseases and Injury of the Spine under Diagnostic Codes 5235-5243, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The next higher rating of 40 percent is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran was afforded a VA orthopedic examination in July 2006.  At that time he complained of lower back pain that worsened with bending.  He denied any associated flare-ups, fatigue, weakness, spasm or stiffness.  He described his pain as moderate in severity and occurring on a daily basis.  He stated that he could walk more than a 1/4 mile but less than 1 mile.  The examination of the lumbosacral spine revealed moderate lumbar flattening and mild scoliosis.  There was no evidence of spasm, atrophy, guarding, tenderness or weakness.  Thoracolumbar spine flexion was to 60 degrees, extension to 25 degrees, bilateral lateral flexion to 25 degrees, and bilateral lateral rotation to 30 degrees.  The examiner found no evidence of pain with range of motion testing.  Neurological testing was within normal limits.  MRI and X-ray studies revealed mild degenerative changes and degenerative disc disease.  The diagnoses were degenerative joint disease of the lumbar spine and disc disease.  

Private treatment records, dating from August 2006 to October 2006, indicate that the Veteran complained of worsening back pain, which he identified as 8/10 with 10 being the worst, in August 2006.  At that time, physical examination of the spine revealed no misalignment, swelling or tenderness.  Range of motion of the spine revealed mild back pain with flexion and extension.  Stability of the spine was assessed as normal.  Muscle strength and tone showed no atrophy, spasticity, rigidity or flaccidity.  Straight leg raising was accomplished without limitation.  The impression was chronic low back and left leg symptoms with L4-5 and L5-S1 spondylosis.  In September 2006, the Veteran underwent disc laminectomies and lumbar interbody fusion surgery of several levels in the lumbosacral spine.  An October 2006 treatment record shows the Veteran continued to have back pain which he described as somewhat better, but denied any significant lower extremity complaints.  His gait was observed to be smooth without antalgia and straight leg raise bilaterally was negative.  

The Veteran was afforded another VA orthopedic examination in September 2008.  At that time it was noted that his left leg symptoms had worsened with numbness in the left thigh and occasional tingling in his left toes.  He had received 2 steroid injections in his lumbar spine in August 2008 and was scheduled for another later that month.  The Veteran complained of severe daily pain of several hours' duration radiating into the left leg.  He also reported a history of fatigue, stiffness, spasms and limitation of motion.  He denied weakness.  He also reported having severe flare-ups on a weekly basis.  Examination of the lumbar spine revealed no evidence of spasm, atrophy or weakness.  There was evidence of guarding and tenderness.  The Veteran sat listing to the left but stood and walked erect.  His gait was normal.  There was no evidence of lumbar flattening, lordosis or scoliosis.  Vibratory, pinprick and light touch sensations were decreased in all left toes.  Thoracolumbar spine flexion was to 40 degrees with pain beginning at 40 degrees, extension to 15 degrees with pain beginning at 15 degrees, right lateral flexion to 35 degrees with pain beginning at 35 degrees, left lateral flexion to 20 degrees with pain beginning at 20 degrees, and bilateral lateral rotation to 20 degrees with no evidence of pain.  There was no evidence of additional loss of motion on repetitive use.  The examiner indicated that the Veteran's back pain had a severe effect on shopping, exercise, and recreational activities; a moderate effect on traveling and mild effect on bathing and dressing.  The examiner noted that the Veteran had to stop and walk around every 45-60 minutes when riding in a car and that shopping and chores caused increased back pain.  

In considering all the evidence of record at the time of the reduction under the laws and regulations as set forth above, and resolving all reasonable doubt in the Veteran's favor, it appears that the results of range of motion testing in both the July 2006 and September 2008 VA orthopedic examinations are not reflective of the actual severity of the Veteran lumbosacral spine disability during this time period.  In written statements, both the Veteran and his wife state that there was a language barrier with the examiner who conducted the July 2006 examination and that the examiner did not adequately acknowledge the Veteran's assertions of back pain at the time.  Indeed, the July 2006 examination report specifically found no evidence of pain with range of motion testing.  Likewise, the September 2008 examination report shows that the Veteran's limitation of lumbar motion does not meet the criteria for a rating in excess of 20 percent under Diagnostic Code 5242.  However, the September 2008 examiner noted the Veteran had pain with range of motion testing and that his back disability severely affected his ability to exercise and shop, as well as any recreational activities.  Finally, the Board finds it even more probative that the Veteran underwent lumbar laminectomy and fusion surgery within two months of the July 2006 examination and that he had had 2 steroid injections in his back a month before the September 2008 examination.  Therefore, in reviewing the entire history of the Veteran's lumbosacral strain with degenerative joint and disc changes, the Board finds that the evidence of record does not reflect an actual improvement in his disability or that an improvement in his ability to function had occurred during this time period.  This finding is further supported by the subsequent medical evidence of record, specifically the June 2009 VA examination report, which shows range of motion testing that warrants the assignment of a 40 percent disability rating.  See Dofflemyer v. Derwinski, supra (post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved).  

For these reasons, the Board concludes that the reduction of the rating from 40 to 20 percent prior to June 23, 2009, was improper.  Consequently, the Veteran's appeal is granted and the 40 percent disability rating is restored from April 1, 2007, to June 23, 2009.  

Increased Disability Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As noted above, the Veteran's service-connected lumbosacral strain is currently evaluated as 40 percent disabling, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Under the General Rating Formula for Diseases and Injury of the Spine under Diagnostic Codes 5235-5243, a rating of 40 percent is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Considering the evidence of record, the Board finds that the overall disability picture does not more closely approximate the criteria for a disability rating in excess of 40 percent under the rating criteria.  38 C.F.R. § 4.7.  VA and private treatment records, dating from July 2006 to September 2009, show the Veteran intermittently complained of chronic low back pain and stiffness, with radiation into his left thigh and foot.  He initially underwent physical therapy for his low back complaints and steroidal injections.  The July 2006, September 2008 and June 2009 VA orthopedic examinations show lumbosacral spine flexion to no less than 30 degrees, extension to no less than 5 degrees, left lateral flexion to no less than 15 degrees, right lateral flexion to no less than 20 degrees and left lateral rotation to no less than 5 degrees and right lateral rotation to no less than 10 degrees.  Despite the Veteran's repeated complaints of pain with range of motion testing, the July 2006 and June 2009 examiners found no objective evidence of any additional limitations due to painful motion during range of motion testing.  The September 2008 examiner noted the degree at which the Veteran first experienced pain in all range of motion testing.  

None of the examiners found evidence of ankylosis.  Moreover, although MRI studies of the lumbar spine revealed evidence of degenerative joint and disc disease at several levels of the lumbosacral spine, the June 2009 examiner specifically found that there was no clinical evidence of radiculopathy and that EMG/NCS studies were normal.  The July 2006 and September 2008 examiners found that straight leg raising testing was negative.  Moreover, there is no objective evidence of ankylosis of the lumbar spine, favorable or unfavorable, to warrant a higher disability rating under the criteria set forth in the General Rating Formula for Disease and Injuries of the Spine.  In this respect, while the September 2008 and June 2009 VA examination reports show that the Veteran complained of pain during range of motion testing, the Board finds that this painful motion is contemplated by the current disability rating.  Likewise, all the VA examiners found that the Veteran did not have any additional limitation due to painful motion, incoordination, fatigability or weakness, specifically noting that there was no increase of pain with repetition of range of motion testing.  

Therefore, the Board cannot conclude that the overall disability more closely approximates the criteria for a 50 percent disability rating for lumbosacral strain with degenerative joint and disc changes under Diagnostic Code 5242 and the General Rating Formula for Diseases and Injuries of the Spine, at any time during the pendency of his claim, as there is no objective evidence of unfavorable ankylosis of whole thoracolumbar spine to warrant a higher disability rating.  In reaching this determination, the Board has considered the provisions of 38 C.F.R. § 4.7, and DeLuca v. Brown, supra., but for the reasons discussed above, finds that the current 40 percent disability rating adequately considers and encompasses any limitation of motion due to pain, lack of endurance, incoordination or any associated functional loss.  38 C.F.R. §§ 4.7, 4.40, 4.45; DeLuca, supra.  

The Board has also considered whether a higher disability evaluation could be assigned under Diagnostic Code 5243 for intervertebral disc syndrome (IVDS), for the Veteran's diagnosed degenerative disc changes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Evaluate IVDS (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  However, there is no evidence that the Veteran experienced any incapacitating episodes resulting from IVDS as defined by VA at any time during the course of his appeal.  In this respect, the evidence of record fails to show that the Veteran had any incapacitating episodes of back pain that required him to stay in bed as either prescribed or supervised by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  Accordingly, as the preponderance of the evidence of record is against the claim for an increased disability rating for lumbosacral strain with degenerative joint and disc changes, the appeal must be denied.  38 U.S.C.A. § 5107(b)

Finally, in reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and the Court's decision in Thun v. Peake, 22 Vet. App. 111 (2008).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected lumbosacral strain with degenerative joint and disc changes under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, supra.


ORDER

Restoration of a 40 percent disability rating for lumbosacral strain with degenerative joint and disc changes is granted, effective from April 1, 2007 to June 23, 2009.  

An evaluation in excess of 40 percent for lumbosacral strain with degenerative joint and disc changes is denied.


REMAND

As noted above, during the pendency of the Veteran's appeal, the Court held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim for a total evaluation due to individual unemployability due to service-connected disabilities (TDIU) is part and parcel of an increased rating claim when raised by the record.  In this case, the Veteran repeatedly asserts that his service-connected low back disability prevents him from working.  The Board notes that an April 2004 Social Security Administration (SSA) decision awarded SSA benefits based on nonservice-connected disabilities in addition to his low back disability.  The Veteran also has other service-connected disabilities that should be considered when in adjudicating a TDIU claim.  Therefore, in light of the Court's decision in Rice, the issue of entitlement to TDIU should be developed and adjudicated.

Finally, the claims files do not contain any VA medical treatment records dated after September 2009.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as this case is already being remanded for further development, the RO should take the opportunity to obtain and associate with the claims file any additional treatment records that pertain to the Veteran's service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  VA should obtain any relevant VA treatment records from September 2009 to the present and associate the records with the Veteran's claims files.

2.  The RO should develop and adjudicate the issue of entitlement to TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the RO may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


